Title: To James Madison from Richard Forrest, [7 December] 1811
From: Forrest, Richard
To: Madison, James


Sir,
Baltimore Saturday Night 11. Oclock [7 December 1811]
Having ascertained by an indirect inquiry that Mr. Pinkney had left Annapolis, I set out this morning direct for this place, where I found him. On reading your letter, he requested me to inform you, that he would accept with pleasure the appointment which you had been pleased to offer him, and that he would write you fully on the subject tomorrow.
I shall leave this place tomorrow for Annapolis and be at home on Tuesday. I have the honor to be with the highest respect Sir, Your most obedient Servt.
Richd. Forrest
P.S: Mr. Pinkney says, that should the Senate make any difficulty respecting his unsettled account in the Treasury, that the United States are several hundred dollars indebted to him.
